Exhibit 10.101

Plan Document

of the

CONSOL Energy Inc.

Supplemental Retirement Plan

Effective January 1, 2007



--------------------------------------------------------------------------------

CONSOL Energy Inc.

Supplemental Retirement Plan

Article I. – General Provisions

1.1 Establishment and Purpose

Effective January 1, 2007, CONSOL Energy Inc. hereby establishes the CONSOL
Energy Inc. Supplemental Retirement Plan (the “Plan”) on the terms and
conditions hereinafter set forth. The Plan is designed primarily for the purpose
of providing benefits for a select group of management and highly compensated
employees of the Company and its Subsidiaries and is intended to qualify as a
“top hat” plan under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is
intended to comply with the provisions of Section 409A of the Internal Revenue
Code.

1.2 Definitions

“Actuarial Equivalent” means the actuarial present value of a specified benefit
as determined on an applicable date using the mortality, interest rate and other
assumptions as defined in the Qualified Plan.

“Annual Compensation” means annual base salary plus amounts received under the
Company’s Short Term Incentive Compensation Plan. All other forms of
remuneration are excluded, including but not limited to all long-term incentive
compensation, bonuses, fringe benefits and stock-based awards.

“Beneficiary” means the person or persons designated by a Participant as his
beneficiary hereunder in accordance with the provisions of Article V.

“Board” means the Board of Directors of the Company.

“Cause” means (i) a charge, indictment or conviction of, or a plea of guilty or
nolo contendere to, a misdemeanor involving moral turpitude or a felony, whether
or not in connection with the performance by a Participant of his or her duties
or obligations to the Company or any Subsidiary; (ii) theft relating to the
business of the Company or any Subsidiary or dishonesty with respect to a
material aspect of the business of the Company or any Subsidiary; (iii) gross
negligence or willful misconduct in the performance of the Participant’s duties
or obligations to the Company or any Subsidiary, or engaging in illegal activity
in connection therewith, including, without limitation, a Participant’s
engagement in any act or course of conduct that would result in the termination
or revocation of, or jeopardize the renewal of, any licenses, permits, consents,
authorization, approvals or material agreements necessary for the Company or any
Subsidiary to conduct its business or that would have an adverse effect on the
Company or any Subsidiary; (iv) violation of any provision of any
nonsolicitation, noncompetition or nondisclosure contained in any agreement
entered into by and between a Participant and the Company and/or any Subsidiary;
or (v) “cause” as defined in the Participant’s employment agreement, if any,
with the Company or any Subsidiary. The determination as to whether or not Cause
exists for termination of Participant’s employment will be made by the
Committee.



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 35% of the combined voting power of the
then outstanding voting stock of the Company; provided, however, that for
purposes of this subsection (i), the following acquisitions will not constitute
a Change in Control: (A) any issuance of voting stock of the Company directly
from the Company that is approved by the Incumbent Board (as defined in
subsection (ii), below), (B) any acquisition by the Company of voting stock of
the Company, (C) any acquisition of voting stock of the Company by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (D) any acquisition of voting stock of the Company by an underwriter
holding securities of the Company in connection with a public offering thereof,
or (E) any acquisition of voting stock of the Company by any Person pursuant to
a Business Combination that complies with clauses (A), (B) and (C) of subsection
(iii), below; or

(ii) individuals who constitute the Board as of the Effective Date (the
“Incumbent Board,” as modified by this subsection (ii)), cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the Directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) will be deemed to have then been a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

consummation of a reorganization, merger or consolidation of the Company or a
direct or indirect wholly owned subsidiary thereof, a sale or other disposition
(whether by sale, taxable or nontaxable exchange, formation of a joint venture
or otherwise) of all or substantially all of the assets of the Company, or other
transaction involving the Company (each, a “Business Combination”), unless, in
each case, immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of voting stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Combination or any direct or indirect parent corporation
thereof (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person other than
the Company beneficially owns 25% or more of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Combination or any direct or indirect parent corporation thereof
(disregarding all “acquisitions” described in clauses (A) - (C) of subsection
(i)), and (C) at least a majority of the members of the Board of Directors of



--------------------------------------------------------------------------------

the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof were members of the Incumbent Board at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination; or (iv) approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company, except pursuant
to a Business Combination that complies with clauses (A), (B) and (C) of
subsection (iii).

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
code or law.

“Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board to discharge the duties of the Committee
hereunder.

“Company” means CONSOL Energy Inc. or any successor thereto.

“Disability” means, unless otherwise determined by the Committee, a Participant:
(1) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or to last for a continuous period of not less than 12 months;
or (2) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan of the Company or its
Subsidiaries.

“Final Average Compensation” means the average of a Participant’s five highest
consecutive Annual Compensation amounts while employed by the Company and its
Subsidiaries.

“Normal Retirement Date” means the date such Participant attains age sixty five
(65).

“Participant” means any employee who has satisfied the eligibility requirements
set forth in Section 1.4 of the Plan.

“Person” means any individual, corporation, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

“Plan Year” means the twelve-month period beginning each January 1 and ending on
the following December 31.

“Qualified Plan” means CONSOL Energy Inc. Employee Retirement Plan, as amended,
and/or such other plan(s) as designated by the Committee.

“Separation From Service” means a termination of employment with the Company and
its Subsidiaries due to an Employee’s death, retirement or otherwise, as defined
in the regulations issued under Code Section 409A.

“Service Fraction” means the fraction determined hereunder with a numerator that
is the Participant’s number of full Years of Service and with a denominator of
20. The Service Fraction can never exceed one (1).



--------------------------------------------------------------------------------

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company and its
Subsidiaries, as defined in the regulations issued under Code Section 409A.

“Subsidiary” means, unless otherwise determined by the Committee, any entity in
which the Company owns or otherwise controls, directly or indirectly, stock or
other ownership interests having the voting power to elect a majority of the
board of directors, or other governing group having functions similar to a board
of directors, as determined by the Committee; provided, however, that the term
“Subsidiary” shall not include CNX Gas Corporation or any of its subsidiaries.

“Year of Service” means each full twelve-month period of active, full-time
employment with the Company following the Participant’s most recent hire date,
as determined pursuant to the Company’s regular personnel records and policies.
The Committee may, but is not required to, recognize employment with prior
employers for purposes of this Plan. Any such recognition shall be in writing
and shall state the purposes for which service will be recognized under this
Plan. In addition, the Plan will recognize service for periods of prior
employment with the Company or any Subsidiary.

1.3 Administration.

(a) The Committee shall administer the Plan and have sole and absolute authority
and discretion to decide all matters relating to the administration of the Plan,
including, without limitation: determining the rights and status of Participants
or their beneficiaries under the Plan; interpreting the Plan; adopting
administrative rules, regulations, and guidelines for the Plan; making factual
determinations (including determinations as to the designation of
beneficiaries); and correcting any defect, supplying any omission or reconciling
any inconsistency or conflict in the Plan. In general, the Committee will
utilize and follow the administrative rules and practices that are utilized
under the Qualified Plan. The Committee’s determinations under the Plan need not
be uniform among all Participants, or classes or categories of Participants, and
may be applied to such Participants, or classes or categories of Participants,
as the Committee, in its sole and absolute discretion, considers necessary,
appropriate or desirable. All determinations by the Committee shall be final,
conclusive and binding on the Company, the Participant and any and all
interested parties.

(b) The Committee may delegate such of its powers and authority under the Plan
to the Company’s officers as it deems necessary or appropriate. In the event of
such delegation, all references to the Committee in this Plan shall be deemed
references to such officers as it relates to those aspects of the Plan that have
been delegated.

(c) Any action taken by the Committee with respect to the rights or benefits
under the Plan of any Participant shall be revocable by the Committee as to
payments not yet made to such person, and acceptance of any deferred
compensation benefits under the Plan constitutes acceptance of and agreement to
the Committee’s or the Company’s making any appropriate adjustments in future
payments to such person (or to recover from such person) any excess payment or
underpayment previously made to him.



--------------------------------------------------------------------------------

(d) Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner intended to comply with
Section 409A, the regulations issued thereunder or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed).

1.4 Eligibility and Participation.

(a) Participation in the Plan is limited to officers and key management
employees of the Company and its Subsidiaries who are designated by the
Committee as eligible to participate in the Plan and who are within the category
of a select group of management and highly compensated employees as referred to
in Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Until changed by the Committee, only
employees of the Company (and those Subsidiaries which are specifically approved
for participation in the Plan by the Committee) with a salary grade of 104 or
above are eligible to participate hereunder. The Plan is being implemented in
connection with the ceasing of accruals under prior non-qualified plans.

(b) A Participant shall cease to be a Participant upon receiving payment for the
full amount of benefits to which the Participant is entitled under the Plan.

(c) Notwithstanding the foregoing, the Committee may terminate a Participant’s
participation in the Plan at any time, in its sole and absolute discretion. A
termination of Participant’s employment with the Company and any Subsidiary, or
if the Participant no longer meets the basic eligibility standards (such as
salary grade) shall automatically, with no further act on the part of the
Committee, Company or any Subsidiary, terminate any right of such Participant to
continue to participate in, and accrue benefits under, this Plan.

(d) In the event of a Change in Control, additional service credits will be
provided for the term of any payments under a Participant’s change of control
agreement, if any, with the Company.

Article II. – Supplemental Retirement Benefits

2.1 Amount of Benefit.

The amount of each Participant’s benefit as of age 65 (expressed as an annual
amount) will be 50% of Final Average Compensation, multiplied by the Service
Fraction, as calculated on the Participant’s date of Separation From Service.

2.2 Reduction.

The age 65 benefit determined under Section 2.1 will be reduced (offset) by the
Participant’s vested benefits (including benefits which have been paid or are
payable in the future, converted to an annual amount) under: (a) the age 65
Qualified Plan benefit ; (b) the age 65 Retirement Restoration Plan of CONSOL
Energy Inc. benefit; and (c) any other plan or



--------------------------------------------------------------------------------

arrangement providing retirement type benefits, including arrangements with
prior employers, to the extent service with such other employer or under such
arrangement is credited under this Plan. The reduction will be calculated as of
the date benefits are payable hereunder. The benefit will also be reduced as
necessary to take into account the form of benefit received.

2.3 Vesting.

No benefit will be vested until a Participant has five Years of Service, and the
Participant has satisfied the eligibility standards hereof during these five
Years of Service. Any benefits accrued prior to such vesting are subject to
forfeiture in the event the Participant ceases to be an employee or eligible to
participant in the Plan. Notwithstanding the foregoing, benefits will
immediately vest upon the death or Disability of the Participant, or upon a
Change in Control.

2.4 Cause.

(a) Notwithstanding anything in this Plan to the contrary, if a Participant’s
employment with the Company or any Subsidiary terminates on account of Cause
(which includes voluntary resignation in lieu of involuntary termination on
account of Cause), no benefits will be payable hereunder. All benefits of any
nature, whether vested or unvested, shall be forfeited without payment by the
Plan, the Company or any Subsidiary and the Participant shall have no further
rights under the Plan.

(b) In addition to the rights set forth in section 2.4(a). and in addition to
any other rights at law or in equity, if a Participant’s employment with the
Company or any Subsidiary terminates on account of Cause (which includes
voluntary resignation in lieu of involuntary termination on account of Cause),
each Participant agrees to the following by agreeing to participate in this
Program. Each Participant agrees that within ten (10) days after the date the
Company provides such Participant of a notice that there has occurred a
termination on account of Cause (which includes voluntary resignation in lieu of
involuntary termination on account of Cause), a Participant shall pay to the
Company in cash an amount equal to any and all distributions paid to or on
behalf of such Participant under of this Plan within the six (6) months prior to
the date of the earliest breach. Each Participant agrees that failure to make
such timely payment to the Company constitutes an independent and material
breach of the terms and conditions of this Plan, for which the Company may seek
recovery of the unpaid amount as liquidated damages, in addition to all other
rights and remedies the Company may have resulting from a Participant’s
termination on account of Cause. The Participants agree that timely payment to
the Company as set forth in this provision of the Plan is reasonable and
necessary because the compensatory damages that will result from a Cause
termination cannot readily be ascertained. Further, the Participants agree that
timely payment to the Company as set forth in this provision of the Plan is not
a penalty, and it does not preclude the Company from seeking all other remedies
that may be available to the Company, including without limitation those set
forth in this Section 2.4 and in any employment or other agreement between the
Participant and the Company.



--------------------------------------------------------------------------------

Article III. – Distributions

3.1 Distribution Dates.

(a) Benefits shall be paid in the form of a life annuity with a guaranteed term
of twenty years (which shall be the Actuarial Equivalent of a single life
annuity) commencing not later than 30 days following the later to occur of:
(i) the end of the month following the month in which Participant turns age 50,
or (ii) the end of the month following the month in which Participant incurs a
Separation From Service. The benefit will be actuarially reduced, as necessary
(using assumptions specified in the Qualified Plan), based on the Participant’s
Normal Retirement Date.

(b) A Participant may designate a Beneficiary as provided under Article V
hereunder. The Beneficiary will be eligible to receive the balance of the
guaranteed twenty year payments that the Participant does not receive on account
of the death of the Participant.

(c) Notwithstanding the foregoing or any Plan provision to the contrary,
distributions to Specified Employees upon Separation From Service shall not be
made before the date that is 6 months after the date of Separation From Service
(or, if earlier, the date of death of the Participant). Benefits will be paid on
a monthly basis following the 6-month delay, and will include a single
retroactive payment that makes up for any payments delayed or required under the
preceding sentence.

3.2 Change in Control.

In the event a Participant’s employment is terminated after, or in connection
with, a Change in Control, on account of (i) an involuntary termination
associated with a Change in Control within the two year period after the Change
in Control, or (ii) a termination by the Company other than for Cause or due to
the Participant’s death or Disability that (A) occurs not more than three
(3) months prior to the date on which a Change in Control occurs, or (B) is
requested by a third party who initiates a Change in Control, the Participant
shall be entitled to the vested benefits provided in Article II. For purposes of
subsection (B) above, to be eligible to receive amounts described in Article II,
a Change in Control must be consummated within the twelve (12) month period
following the Participant’s Separation From Service (or in the event that the
Company elects to have the Participant provide consulting services following the
Separation From Service, the commencement of the consultancy period), except in
circumstances pursuant to which the consummation of the Change in Control is
delayed, through no failure of the Company or the third person, by a
governmental or regulatory authority or agency with jurisdiction over the
matter, or as a result of other similar circumstances. In such a circumstance,
the remainder of the twelve (12) month period shall be tolled and shall
recommence upon termination of the delaying event.

Notwithstanding the provisions in Section 3.1, a Participant will receive a lump
sum payment of the Participant’s accrued and vested benefits calculated in
accordance with Article II. Such payment will be paid in a lump sum:
(i) contemporaneously with the Change in Control if the Participant’s employment
has terminated prior to the Change in Control date, or (ii) on the Participant’s
Separation From Service, if the separation takes place following the Change in
Control date. A distribution to a Specified Employee shall not be made before
the date that is 6



--------------------------------------------------------------------------------

months after the date of Separation From Service (or, if earlier, the date of
death of the Participant). Such benefit will be calculated as if the Participant
terminated on the Change in Control date, and the benefit will be reduced, as
necessary, based on the early retirement reduction Schedule III from the
Qualified Plan, calculated as if the Participant had a minimum of 75 points.

3.3 Death or Disability.

In the event of a Participant’s death prior to commencement of benefits in
accordance with Section 3.1 or 3.2, the Participant’s vested benefits calculated
under Article II will be paid to the Participant’s Beneficiary for the
guaranteed twenty year term (which shall be the Actuarial Equivalent of a single
life annuity), commencing within 60 days following the Participant’s death, or
as soon as administratively practicable thereafter (regardless of whether the
Participant obtained Normal Retirement Date). The benefit will be determined as
if the Participant had separated from service immediately prior to his death

In the event of a Participant’s Disability prior to commencement of benefits in
accordance with Section 3.1 or 3.2, the value of the Participant’s benefits
calculated under Article II will be paid to the Participant in the life annuity
form with the guaranteed twenty year term (which shall be the Actuarial
Equivalent of a single life annuity), commencing within 60 days following the
Participant’s Disability, or as soon as administratively practicable thereafter.

Article IV. – Funding By Company

4.1 Unsecured Obligation of Company.

(a) Any benefit payable pursuant to this Plan shall be paid from the general
assets of the Company. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create a trust of any kind or a
fiduciary relationship between any Participant (or any other interested person)
and the Company, a Subsidiary or the Committee, or require the Company or a
Subsidiary to maintain or set aside any specific funds for the purpose of paying
any benefit hereunder. To the extent that a Participant or any other person
acquires a right to receive payments from the Company or a Subsidiary under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company or a Subsidiary.

(b) If the Company or a Subsidiary maintains a separate fund or makes specific
investments, including the purchase of insurance insuring the life of the a
Participant, to assure its ability to pay any benefits due under this Plan,
neither the Participant nor the Participant’s Beneficiary shall have any legal
or equitable ownership interest in, or lien on, such fund, policy, investment or
any other asset of the Company or a Subsidiary. The Company and each Subsidiary
in its sole discretion, may determine the exact nature and method of informal
funding (if any) of the obligations under this Plan. If the Company or a
Subsidiary elects to maintain a separate fund or makes specific investments to
fund its obligations under this Plan, the Company and each Subsidiary reserves
the right, in its sole discretion, to terminate such method of funding at any
time, in whole or in part.



--------------------------------------------------------------------------------

Article V. – Beneficiaries

5.1 Beneficiary Designations.

A designation of a Beneficiary hereunder may be made only by a written
instrument (in form acceptable to the Committee) signed by the Participant and
filed with the Committee prior to the Participant’s death. In the absence of
such a designation and at any other time when there is no existing Beneficiary
designated hereunder, the unpaid value of the Participant’s benefits to which a
Beneficiary was entitled shall be distributed to the Participant’s estate. A
Beneficiary who dies or which ceases to exist shall not be entitled to any part
of any payment thereafter to be made to the Participant’s Beneficiary unless the
Participant’s designation specifically provides to the contrary. If two or more
persons designated as a Participant’s Beneficiary are in existence, the amount
of any payment to the Beneficiary under this Plan shall be divided equally among
such persons, unless the Participant’s designation specifically provides to the
contrary. Designation of a Beneficiary is subject to further restrictions
imposed by the Committee for administrative convenience.

5.2 Change in Beneficiary.

A Participant may, at any time and from time to time, change a Beneficiary
designation hereunder without the consent of any existing Beneficiary or any
other person. Any change in Beneficiary shall be made only by an instrument (in
form acceptable to the Committee) signed by the Participant, and any change
shall be effective only if signed by the Participant and received by the
Committee prior to the death of the Participant.

Article VI. – Claims Procedures

6.1 Claims for Benefits.

The Committee shall determine the rights of any Participant to any benefits
hereunder. Any Participant who believes that he has not received the benefits to
which he is entitled under the Plan may file a claim in writing with the
Committee. The Committee shall, no later than 90 days after the receipt of a
claim (plus an additional period of 90 days if required for processing, provided
that notice of the extension of time is given to the claimant within the first
90-day period), either allow or deny the claim in writing. If a claimant does
not receive written notice of the Committee’s decision on his claim within the
above-mentioned period, the claim shall be deemed to have been denied in full.

A denial of a claim by the Committee, wholly or partially, shall be written in a
manner calculated to be understood by the claimant and shall include:

(a) the specific reasons for the denial;

(b) specific reference to pertinent Plan provisions on which the denial is
based;



--------------------------------------------------------------------------------

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the claim review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA.

6.2 Appeal Provisions.

A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim, the decision shall become final and the claimant will not be entitled to
bring a civil action under Section 502(a) of ERISA. If such an appeal is so
filed within such 60-day period, the Company (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant (or the
claimant’s authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.

The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension). Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons. If
the decision on review is not furnished to the claimant within the
above-mentioned time period, the claim shall be deemed to have been denied on
review.

6.3 Further Proceedings

If a Participant’s claim for benefits is denied in whole or in part, such
Participant may file suit only in a state or federal court located in Allegheny
County, Pennsylvania. Notwithstanding, before such Participant may file suit in
a state or federal court, Participant must exhaust the Plan’s administrative
claims procedure. If any such judicial or administrative proceeding is
undertaken, the evidence presented will be strictly limited to the evidence
timely presented to the Plan Administrator. In addition, any such judicial or
administrative proceeding must be filed within 6 months after the Plan
Administrator’s final decision.



--------------------------------------------------------------------------------

Article VII. – Miscellaneous

7.1 Withholding.

The Company and each Subsidiary shall have the right to withhold from any
benefits payable under the Plan or other wages payable to a Participant an
amount sufficient to satisfy all federal, state and local tax withholding
requirements, if any, arising from or in connection with the Participant’s
receipt or vesting of benefits under the Plan.

7.2 No Guarantee of Employment.

Nothing in this Plan shall be construed as guaranteeing future employment to any
Participant. Without limiting the generality of the preceding sentence, except
as otherwise set forth in a written agreement, a Participant continues to be an
employee of the Company or a Subsidiary, as applicable, solely at the will of
the Company or such Subsidiary, as applicable, subject to discharge at any time,
with or without cause. The benefits provided for herein for a Participant shall
not be deemed to modify, affect or limit any salary or salary increases,
bonuses, profit sharing or any other type of compensation of a Participant in
any manner whatsoever. Nothing contained in this Plan shall affect the right of
a Participant to participate in or be covered by or under any qualified or
nonqualified pension, profit sharing, group, bonus or other supplemental
compensation, retirement or fringe benefit Plan constituting any part of the
Company’s or applicable Subsidiary’s compensation structure whether now or
hereinafter existing.

7.3 Payment to Guardian.

If a benefit payable hereunder is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require such proof of incompetence,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company and each Subsidiary from all liability with respect to such benefit.

7.4 Assignment.

No right or interest under this Plan of any Participant or Beneficiary shall be
assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
Beneficiary.

7.5 Severability.

If any provision of this Plan or the application thereof to any circumstance(s)
or person(s) is held to be invalid by a court of competent jurisdiction, the
remainder of the Plan and the application of such provision to other
circumstances or persons shall not be affected thereby.



--------------------------------------------------------------------------------

7.6 Amendment and Termination.

The Company may at any time (without the consent of any Participant) modify,
amend or terminate any or all of the provisions of this Plan; provided, however,
that no modification, amendment or termination of this Plan shall adversely
affect the rights of a Participant under the Plan without the consent of such
Participant. Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Company may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan to the
extent necessary or advisable to conform the provisions of the Plan with
Section 409A of the Code, the regulations issued thereunder or an exception
thereto, regardless of whether such modification, amendment or termination of
this Plan shall adversely affect the rights of a Participant under the Plan.

7.7 Exculpation and Indemnification

The Company shall indemnify and hold harmless the members of the Committee from
and against any and all liabilities, costs and expenses incurred by such persons
as a result of any act, or omission to act, in connection with the performance
of such person’s duties, responsibilities and obligations under the Plan, other
than such liabilities, costs and expenses as may result from the gross
negligence, willful misconduct, and/or criminal acts of such persons.

7.8 Leave of Absence.

The Company may, in its sole discretion, permit a Participant to take a leave of
absence for a period not to exceed 6 months. Any such leave of absence must be
approved by the Company. During this time, the Participant will still be
considered to be in the employ of the Company for purposes of this Plan.

7.9 Gender and Number.

For purposes of interpreting the provisions of this Plan, the masculine gender
shall be deemed to include the feminine, the feminine gender shall be deemed to
include the masculine, and the singular shall include the plural unless
otherwise clearly required by the context.

7.10 Governing Law.

Except as otherwise preempted by the laws of the United States, this Plan shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to its conflict of law provisions.

Article VIII – SUMMARY INFORMATION

Name of Plan: The name of the plan under which benefits are provided is the
CONSOL Energy Inc. Supplemental Retirement Plan



--------------------------------------------------------------------------------

Plan Sponsor: The Sponsor of the Plan is:

CONSOL Energy Inc.

Consol Plaza - 1800 Washington Road

Pittsburgh, PA 15241

Telephone: 412-831-4000

Plan Administrator: The Plan Administrator of the Plan is:

The Compensation Committee of the Board of Directors

CONSOL Energy Inc.

Consol Plaza - 1800 Washington Road

Pittsburgh, PA 15241

Telephone: 412-831-4000

Employer Identification Number and Plan Number: The Employer Identification
Number (EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
51-0337383.

Type of Plan: Nonqualified deferred compensation plan (top hat).

Type of Administration: The Plan is self-administered.

Funding: Benefits payable under the Plan are provided from the general assets of
the Company.

Agent for Service of Legal Process: For disputes arising under the Plan, service
of legal process may be made upon the General Counsel of Plan Sponsor.

Plan Year: The Plan’s fiscal records are kept on a calendar year basis (January
1 to December 31).